DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an emissivity having a first reference value of 0.4 and a predetermined set resistivity of 3, 1.7, or 15 m-cm when the dopant is As, P, and Sb, respectively, does not reasonably provide enablement for the general recitation of an emissivity having a first reference value and a target resistivity having a predetermined set resistivity as recited in independent claims 1 and 2.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question:  is the experimentation needed to practice the invention undue or unreasonable?  The standard to be applied is set forth in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  See also MPEP 2164.  The factors to be considered to determine whether any necessary experimentation is undue, also known as The Wand factors, include, but are not limited to:  
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The invention disclosed in the instant application and recited in claims 1-2 relates to a method for producing n-type doped monocrystalline Si by the Czochralski method in which the resistivity of 1.5 to 25 m-cm, 0.5 to 25 m-cm, or 8 to 40 m-cm when the dopant is Sb, P, or Sb, respectively.  The method comprises measuring an emissivity of an inner wall surface of the top chamber and determining a target resistivity of the monocrystalline Si based on the measured emissivity, wherein when the emissivity is ≤ 0.4 a low-resistivity grade monocrystalline Si ingot is grown (i.e., claims 1 and 3-4) and when the emissivity is > 0.4 and ≤ 0.8 a normal grade monocrystalline Si ingot is grown (i.e., incompletely represented by claims 2 and 8-9).  This is concisely summarized in Table 1 of the instant application.  However, claim 1 broadly recites that “when the emissivity is equal to or less than a first reference value, the target resistivity is determined to be less than a predetermined set resistivity” and claim 2 broadly recites that “when the emissivity is more than a first reference value, the target resistivity is determined to be equal to or more than a predetermined set resistivity.”  The specification as originally filed does not teach or suggest that the invention as claimed is enabled for an emissivity having other than a first reference value of 0.4 as recited in claims 3 and 8 and a predetermined set resistivity of 3 m-cm for As, 1.7 m-cm for P, and 15 m-cm for Sb as recited in claims 4 and 9.  Thus, the scope of claims 1 and 2 extends beyond what is enabled by the specification as originally filed.  As an example, if the first reference value for the emissivity is set as 0.2 then there is no corresponding target resistivity value in Table 1 over which low-resistivity grade or normal grade Si may be grown.  Similarly, if the first reference value for the emissivity is set as 0.9, then Table 1 shows that it is outside the range of emissivity values over which any type of As-, P-, or Sb-doped monocrystalline Si may be grown.  This same reasoning also applies if the predetermined set resistivity is other than 3 m-cm for As, 1.7 m-cm for P, and 15 m-cm for Sb since there is no corresponding range for the emissivity over which it is possible to grow high quality monocrystalline Si.  Accordingly, the scope of claims 1 and 2 is not fully enabled by the specification as originally filed.  Dependent claims 2-12 are similarly rejected due to their dependence on claim 1 or 2.  The Examiner suggests incorporating claims 3-4 into claim 1 and incorporating claims 8-9 into claim 2 while further amending claim 2 to recite that the first reference value of the emissivity is not just > 0.4, but is also ≤ 0.8 in line with the data shown in Table 1 of the specification.  

Claims 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 11 depends from claim 2 and recites that “when the emissivity is less than a second reference value less than the first reference value, the top chamber is replaced or the inner wall surface of the top chamber is polished” while claim 12 depends from claim 11 and recites that the “second reference value of the emissivity is 0.2.”  However, since the subject matter of claim 2 is derived from the aspect of Table 1 in the specification in which the emissivity is > 0.4 and ≤ 0.8 it is unclear how the claimed invention is enabled when the emissivity is less than 0.4.  Stated in other words, when the emissivity is less than 0.4 then there is no corresponding target resistivity value in Table 1 which is “determined to be equal to or more than a predetermined set resistivity” as required by claim 2 and where normal grade monocrystalline Si can be grown.  Accordingly, the limitations recited in claims 11-12 are not enabled by the specification as originally filed.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In at least Fig. 6 and Example 2 Japanese Patent Appl. Publ. No. JP 2006-036572 to Saito, et al. teaches an embodiment of a Czochralski crystal growth system in which when the emissivity of an inner circumferential surface of an upper wall of a main chamber is set to 0.3 to 0.5, the optimal pull up speed is determined to be from 0.46 to 0.48 mm/min.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714